          Case 1:15-cv-04175-DLC Document 142 Filed 10/05/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x
EMPLOYERS INSURANCE COMPANY OF WAUSAU,                                           Civil Action No.:
                                                                                 15-cv-41 75 (DLC)
                                      Plaintiffs,

         -against-                                                               PLAINTIFF
                                                                                 WAUSAU 1 S
HARLEYSVILLE PREFERRED INSURANCE COMPANY,                                        RESPONSE TO
TRAVELERS PROPERTY CASUAL TY                                                     HARLEYSVILLE 1 S
COMPANY OF AMERICA, and THE TRAVELERS                                            56.1 STATEMENTS
INDEMNITY COMPANY,

                                       Defendants.
--------------------------------------------------------------------------x

                  Plaintiff      EMPLOYERS              INSURANCE              COMPANY    OF   WAUSAU

("Wausau"), by its counsel, JAFFE & ASHER LLP, as and for its opposition to defendant

HARLEYSVILLE PREFERRED INSURANCE COMPANY ("Harleysville")'s statement of

material facts dated August 31, 2018, pursuant to Rule 56.l(b) of the Local Civil Rules

of the United States District Court for the Southern District of New York, states as follows:

                  1.        On or about November 17, 2014, the underlying plaintiffs filed a

verified complaint in the New York Supreme Court, Bronx County, captioned Rosanne

Cavataio, as Executrix of the Estate of Nicholas Cavataio and Rosanne Cavataio,

individually v. Metropolitan Transportation Authority, et al., bearing Index Number

25425/2014E (the "Underlying Action"), which asserts counts against the Metropolitan

Transit Authority ("MTA"), Eaton Corp., Miller Auto Leasing Corp. ("Miller Auto"),

Monarch Electric Company ("Monarch"), and the Triborough Bridge and Tunnel




                                                            1
        Case 1:15-cv-04175-DLC Document 142 Filed 10/05/18 Page 2 of 5



Authority ("TBTA"). See Declaration of Brooks H. Leonard dated August 31, 2018

("Leonard Deel."), Ex. F.

Wausau' Response:     Admitted.

              2.     On or about January 15, 2015, the MTA and the TBTA filed a

third-party complaint against Hellman, which alleges, in part, that the MTA and TBTA are

entitled to contractual indemnifica~ion from Hellman. See Leonard Deel., Ex. G.

Wausau' Response:     Admitted.

              3.     On August 5, 2014, Mr. Cavataio (a Hellman employee) was

performing work pursuant to Hellman's contract with the TBTA. See Leonard Deel., Ex. A

at 8-9 & Def's C at TRAV 304. '

Wausau' Response:     Denied. See Declaration of Brooks H. Leonard, Esq. in Support of

Harleysville Preferred Insurance Compa~1y's Motion for Summary Judgment, dated August

31, 2018, ("Leonard Dec."), ExhibitC.

              4.     On that date, Monarch was delivering components, including a

battery cabinet, to be incorporated into the security system at the Throgs Neck Bridge

pursuant to a Hellman purchase order. See id., at Def.'s Cat TRAV_304; id., Ex. Bat

16 of 26; id., Ex. D at 17, 23-24;.

Wausau' Response:     Admitted.

             5.     To unload the battery cabinet from the truck, one employee each

from Monarch and Hellman utilized a pallet jack. See id., Ex. A at Def.'s Cat

TRAV_304; id., Ex. B at 16 of 26; id., Ex. D at 28-29; id., Ex. E at 63-64; id., Ex. J at

73, 74-78; 112; 166-67, 209; id., Ex. Kat 160, 161; id., Ex.Nat 6.

                                            2
        Case 1:15-cv-04175-DLC Document 142 Filed 10/05/18 Page 3 of 5



Wausau' Response:      Denied. (See Leonard Dec, Exh. "D", p 52, 69 .)

               6.     During the unloading process, and while the battery remained on the

pallet jack, the battery and pallet jack fell off the truck, and the battery crushed and fatally

injured Mr. Cavataio. See id., Ex. A at Def.'s Cat TRAV_304; id., Ex. Bat 16 of 26;

id., Ex. D at 55, 58, 77-78, 86; id., Ex.Eat 79-80; id., Ex. J at 74-78; 112; 166-67,

209; id., Ex. Kat 157, 160, 161, 169; id., Ex. Nat 6.

Wausau' Response:      Denied. The videos show clearly that the pallet jack did not fall off

the truck. (See Leonard Dec., Exhibit C.)

              7.      The accident is captured on video. See Leonard Deel., Ex. C.
                                    I




Wausau' Response:      Admitted in part, and denied in part, as the videos did not capture

everything. (See Leonard Dec., Exhibit C.)

              8.     Wausau issued a general liability policy to Hellman pursuant to policy

number TBC-221-093853-014, with a policy period of June 27, 2014 through June 27,

2015 (the "Wausau Policy"), with limits of $2,000,000 each occurrence and

$4,000,000 general aggregate. The relevant provisions of the Wausau Policy are attached

to the Leonard Deel. as Ex.Q.

Wausau' Response:      Admitted.

              9.     Harleysville issued a Business Auto Policy to Hellman Electric Corp.,

855 Brush Ave, Bronx, N.Y., bearing policy number BA00000019507L for the June

27, 2014 through June 27, 2015 policy period (the "Harleysville Policy"). The relevant

provisions of the Harleysville Policy are attached to the Leonard Deel. as Ex. R.

Wausau' Response:      Admitted.

                                               3
         Case 1:15-cv-04175-DLC Document 142 Filed 10/05/18 Page 4 of 5



           ADDITIONAL MATERIAL FACTS THAT NEED TO BE TRIED

               1.     The facts relevant Harleysville's duty to indemnify need to be first

tried in the underlying action. If the trial of the underlying action does not resolve the

issues determinative of the duty to indemnify, a material fact that needs to be tried in this

action, which precludes summary judgment herein, is whether the movement of the

battery by the pallet jack was the dominate and proximate cause of the accident leading to

the death of Nicholas Cavataio.

              2.      The facts relevant Harleysville's duty to indemnify need to be first

tried in the underlying action. If the trial of the underlying action does not resolve the

issues determinative of the duty to indemnify, a material fact that needs to be tried in this

action, which precludes summary judgment herein, is whether the battery was being

moved by the pallet jack when the. battery fell off of the truck.

Dated:    New York, New York
          October 4, 2018                      Yours, etc.,

                                               JAFFE & ASHER LLP


                                               By:~
                                                   Marshall T. Potashner, Esq.
                                                   Janet J. Lee, Esq.
                                               Attorneys for Plaintiff
                                               EMPLOYERS INSURANCE COMPANY
                                               OF WAUSAU
                                               600 Third Avenue, 9th Floor
                                               New York, New York 10016
                                               (212) 687-3000
                                               MPotashner@Jaffeandasher.com
                                               Jjlee@Jaffeandasher.com



                                              4
      Case 1:15-cv-04175-DLC Document 142 Filed 10/05/18 Page 5 of 5


                             ;;

TO:   RIKER, DANZIG, SCHERER,
      HYLAND & PERRETTI LLP
      Attorneys for Defendant
      HARLEYSVILLE PREFERRED
      INSURANCE COMPANY
      One Speedwell Avenue
      Headquarters Plaza
      Morristown, New Jersey 07962-1981
      (973) 538-0800

      RIVKIN RADLER LLP
      Attorneys for Defendant
      TRAVELERS PROPERTY CASUALTY COMPANY
      OF AMERICA and
      THE TRAVELERS INDEMNITY COMPANY
      926 RXR Plaza,
      Uniondale, NY 11 5 56-0926
      (516) 357-3000




                                     5
